Title: To Alexander Hamilton from Edmund Randolph, 30 December 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, December 30th. 1794.
Dear Sir

I am sorry to trouble you so often upon the same subject but Mr. Fauchet so constantly presses me and urges the right to arm merchant vessels for the mere purpose of defending them and their cargoes, that I must take the liberty of reminding you of your promise to send me not only the Instructions which have been given from the Treasury department to the Collectors in relation to this subject, but also the Draft of another letter which you were preparing upon the same point.
With great regard, I am, Dear Sir, &c:

Edm: Randolph

